DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-9 are rejected.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the frame, the high-pressure clean water pump, the rotating plate, the cake removal knife, the plurality of squeeze discs, the squeeze disc sleeve, the drive shaft, the brake, the left pull rod, the right pull rod, the two pull rod discs, the first connector, the second connector, and the plurality of clutches.  It is not clear how are these elements connected to each other and/or to the rest of the claimed elements.
	Claim 1 recites “a high-pressure clean water pump” in line 2 and “a clean water pump” in line 12.  It is not clear if these elements are the same of if they are different.
	Claims 2-9 are rejected due to their dependency on claim 1.


Allowable Subject Matter
Claims 1-9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: Claim 1 would be allowed because the prior art of record does not show or suggest a filter press having: a rotating plate; a high-pressure clean water pump; two pull rod discs; a plurality of clutches; a first upper cylindrical hole is connected to a clean water pump; the control system controls a bidirectional valve washing water enters the normal washing channel and the reverse washing channel in turn; two washing water channels are connected to each filter chamber of the plurality of filter chambers, wherein a first washing water channel of the two washing water channels passes through a filter cloth from the plurality of filter plates into the plurality of filter chambers to form a reverse washing channel; a second washing water channel of the two washing water channels passes through the filter cloth from the plurality of filter chambers into the plurality of filter plates to form a normal washing channel; washed water passes through cross recesses on the plurality of filter plates into a washing water collector via a first lower cylindrical hole of the four cylindrical holes; the washing water collector is provided with a filter screen, and clear washing water flows into a clean water tank.  Duby (US 2005/0199559) teaches a filter press having a scrapper 106 to remove particulate cake from filter plates.  However, lacks the specific arrangement of the four holes with two washing water channels and a control system having a valve controlling the washing water entering the normal washing channel and the reverse washing channel in turn; a rotating plate; a high-pressure clean water pump; two pull rod discs; a plurality of clutches, and the rest of the limitations stated above, and it would have not been obvious to modify because there is no reason or suggestion to do so and the filter press would not operate as intended.
Claims 2-9 would be allowed due to their dependency on claim 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE GONZALEZ whose telephone number is (571)272-5502. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADELINE GONZALEZ/Primary Examiner, Art Unit 1778